
	

116 HR 1947 : To amend title 38, United States Code, to exempt transfers of funds from Federal agencies to the Department of Veterans Affairs for nonprofit corporations established under subchapter IV of chapter 73 of such title from certain provisions of the Economy Act, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		H. R. 1947
		IN THE SENATE OF THE UNITED STATES
		May 22, 2019ReceivedAN ACT
		To amend title 38, United States Code, to exempt transfers of funds from Federal agencies to the
			 Department of Veterans Affairs for nonprofit corporations established
			 under subchapter IV of chapter 73 of such title from certain provisions of
			 the Economy Act, and for other purposes.
	
	
 1.Exemption of certain transfersSection 7364(b)(1) of title 38, United States Code, is amended by adding at the end the following new sentence: Any amounts so transferred after September 30, 2016, shall be available without regard to fiscal year limitations, notwithstanding section 1535(d) of title 31..
		2.Improvements to assistance for certain flight training and other programs of education
 (a)Use of entitlement for private pilot’s licensesSection 3034(d) of title 38, United States Code, is amended— (1)in paragraph (1) by striking the semicolon and inserting the following: and is required for the course of education being pursued (including with respect to a dual major, concentration, or other element of a degree); and;
 (2)by striking paragraph (2); and (3)by redesignating paragraph (3) as paragraph (2).
 (b)Accelerated payments for flight trainingSection 3313 of such title is amended by adding at the end the following new subsection:  (l)Accelerated payments for certain flight training (1)PaymentsAn individual enrolled in a program of education pursued at a vocational school or institution of higher learning in which flight training is required to earn the degree being pursued (including with respect to a dual major, concentration, or other element of such a degree) may elect to receive accelerated payments of amounts for tuition and fees determined under subsection (c). The amount of each accelerated payment shall be an amount equal to twice the amount for tuition and fee so determined under such subsection, but the total amount of such payments may not exceed the total amount of tuition and fees for the program of education. The amount of monthly stipends shall be determined in accordance with such subsection (c) and may not be accelerated under this paragraph.
 (2)Educational counselingAn individual may make an election under paragraph (1) only if the individual receives educational counseling under section 3697A(a) of this title.
 (3)Charge against entitlementThe number of months of entitlement charged an individual for accelerated payments made pursuant to paragraph (1) shall be determined at the rate of 2 months for each month in which such an accelerated payment is made..
 (c)Flight training at public institutionsSubsection (c)(1)(A) of such section 3313 is amended— (1)in clause (i)—
 (A)by redesignating subclauses (I) and (II) as items (aa) and (bb), respectively; (B)by striking In the case of a program of education pursued at a public institution of higher learning and inserting (I) Subject to subclause (II), in the case of a program of education pursued at a public institution of higher learning not described in clause (ii)(II)(bb); and
 (C)by adding at the end the following new subclause:  (II)In determining the actual net cost for in-State tuition and fees pursuant to subclause (I), the Secretary may not pay for tuition and fees relating to flight training.; and
 (2)in clause (ii)— (A)in subclause (I), by redesignating items (aa) and (bb) as subitems (AA) and (BB), respectively;
 (B)in subclause (II), by redesignating items (aa) and (bb) as subitems (AA) and (BB), respectively; (C)by redesignating subclauses (I) and (II) as items (aa) and (bb), respectively;
 (D)by striking In the case of a program of education pursued at a non-public or foreign institution of higher learning and inserting (I) In the case of a program of education described in subclause (II); and
 (E)by adding at the end the following new subclause:  (II)A program of education described in this subclause is any of the following:
 (aa)A program of education pursued at a non-public or foreign institution of higher learning. (bb)A program of education pursued at a public institution of higher learning in which flight training is required to earn the degree being pursued (including with respect to a dual major, concentration, or other element of such a degree)..
 (d)Certain programs of education carried out under contractSection 3313(c)(1)(A)(ii)(II) of title 38, United States Code, as added by subsection (c)(2)(E), is amended by adding at the end the following new item:
				
 (cc)A program of education pursued at a public institution of higher learning in which the public institution of higher learning enters into a contract or agreement with an entity (other than another public institution of higher learning) to provide such program of education or a portion of such program of education..
			(e)Application
 (1)In generalExcept as provided by paragraph (2), the amendments made by this section shall apply with respect to a quarter, semester, or term, as applicable, commencing on or after the date of the enactment of this Act.
 (2)Special rule for current studentsIn the case of an individual who, as of the date of the enactment of this Act, is using educational assistance under chapter 33 of title 38, United States Code, to pursue a course of education that includes a program of education described in item (bb) or (cc) of section 3313(c)(1)(A)(ii)(II) of title 38, United States Code, as added by subsections (c) and (d), respectively, the amendment made by such subsection shall apply with respect to a quarter, semester, or term, as applicable, commencing on or after the date that is 2 years after the date of the enactment of this Act.
				3.Provision of inscriptions for spouses and children on certain headstones and markers furnished by
			 the Secretary of Veterans Affairs
 (a)In generalSection 2306 of title 38, United States Code, is amended by adding at the end the following new subsection:
				
					(j)
 (1)In addition to any other authority under this section, in the case of an individual whose grave is not in a covered cemetery (as that term is defined in subsection (f)(2)) and for whom the Secretary has furnished a headstone or marker under subsection (a) or (d), the Secretary, if feasible and upon request, may replace the headstone or marker to add an inscription for the surviving spouse or eligible dependent child of such individual following the death of the surviving spouse or eligible dependent child.
 (2)If the spouse or eligible dependent child of an individual referred to in paragraph (1) predeceases the individual, the Secretary may, if feasible and upon request, include an inscription for the spouse or dependent child on the headstone or marker furnished for the individual under subsection (a) or (d)..
 (b)ApplicationSubsection (j) of section 2306 of title 38, United States Code, as added by subsection (a), shall apply with respect to an individual who dies on or after October 1, 2019.
 4.Determination of Budgetary EffectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.
		
	Passed the House of Representatives May 21, 2019.Cheryl L. Johnson,Clerk
